Citation Nr: 0639404	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  98-18 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected gastritis and hiatal hernia, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected hypertension, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from October 1976 to October 
1980.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following Board Remands in December 2003 and 
November 2005.  This matter was originally on appeal from a 
September 1997 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's service-connected gastritis and hiatal 
hernia more closely approximate chronic hypertrophic 
gastritis (identified by gastroscope) with multiple small 
eroded or ulcerated areas and symptoms; or persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

3.  The competent medical evidence of record does not show 
that the veteran's service-connected hypertension more 
closely approximates diastolic pressure predominantly 110 or 
more with definite symptoms under the old rating criteria.  
In addition, the veteran's service-connected hypertension 
does not more closely approximate diastolic pressure 
predominantly of 110 or more, or; systolic pressure 
predominantly of 200 or more under the new rating criteria.





CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation higher than 10 
percent for the veteran's service-connected gastritis and 
hiatal hernia have not been approximated.  38 U.S.C.A. 
§§  1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.114, Diagnostic 
Code 7307 (2006).  

2.  The schedular criteria for an evaluation higher than 10 
percent for the veteran's service-connected hypertension have 
not been approximated.  38 U.S.C.A. §§  1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.159, 
3.321, 4.7, 4.104, Diagnostic Code 7101 (1997 & 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remands and the Veterans Claims Assistance Act of 
2000 (VCAA)

In December 2003, the Board remanded the issues on appeal and 
instructed the RO, in pertinent part, to ensure that all 
notification and development required by the VCAA had been 
accomplished and to afford the veteran VA examinations to 
determine the nature and severity of his service-connected 
hypertension and gastritis/hiatal hernia.  

The Board again remanded the issues on appeal in November 
2005 in order to afford the veteran with the examinations 
requested in the December 2003 remand after the veteran 
explained in an April 2005 statement that he had been 
homeless for two years and had never received the previous 
letters regarding the scheduled examinations.  The veteran 
further indicated that he would be able to receive mail at 
his sister's address, provided the mailing address, and 
requested to be scheduled for another examination in said 
correspondence.      

The record reflects that the RO via the Appeals Management 
Center (AMC) fulfilled all notification and development 
requirements under the VCAA as will be explained in greater 
detail below.  The RO also scheduled VA examinations for the 
veteran's claimed service-connected disabilities in August 
2004, November 2004, February 2006, and May 2006 and sent 
notification of the scheduled examinations to the veteran's 
last known mailing address; however, the veteran failed to 
report for any of the examinations.  38 C.F.R. § 3.655 
(2006); Cross v. Brown, 9 Vet. App. 18, 19 (1996).  The Board 
further observes that the veteran provided no explanation for 
his failure to report to the February 2006 and May 2006 
examinations and has not attempted to reschedule said 
examinations.  Moreover, it is noted that the RO considered 
the additional evidence, continued denial of the claim, and 
issued Supplemental Statements of the Case (SSOC) in April 
2005 and July 2006.  Based on the foregoing, the Board finds 
that the RO complied with its December 2003 and November 2005 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the September 1997 rating decision was 
issued prior to the enactment of the VCAA and, consequently, 
the veteran was not provided with VCAA notice before the 
initial unfavorable adjudication of his claims.  Nonetheless, 
the Board finds that such notice defect constitutes harmless 
error as the record reveals that the veteran subsequently 
received proper notice and his claims were readjudicated 
after such notice was received as will be explained below.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(explaining that where notice was not provided prior to the 
agency of original jurisdiction's (AOJ's) initial 
adjudication, the defect can be remedied by the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ.)  

In correspondence dated in April 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to an increased evaluation 
for his service-connected disabilities.  The RO also 
specifically asked the veteran to send any evidence in his 
possession that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2006).  The RO further noted that the veteran 
continued to have one year from the date of the letter to 
submit additional evidence and protect his entitlement to 
benefits from the earliest possible date if VA decided his 
claim within that year.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (holding that VCAA notice requirements 
include the elements of effective date and degree of 
disability).  
  
The Board further observes that the RO provided the veteran 
with a copy of the September 1997 rating decision, the 
September 1998 Statement of the Case (SOC), and the 
Supplemental Statements of the Case (SSOC) dated in July 
2002, April 2004, and July 2006, which cumulatively included 
a discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions and a 
summary of the evidence considered to reach the decisions.  
The veteran was also provided with the Board decisions issued 
in December 2003 and November 2005.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's VA treatment records dated from November 1996 to 
June 1999 and afforded the veteran with a VA medical 
examination in July 1998.  Although the RO scheduled 
subsequent examinations for the veteran in August 2004, 
November 2004, February 2006, and May 2006, the veteran has 
failed to report for the examinations as explained above.  It 
is also noted that the veteran's private medical records 
dated from September 1991 to December 2000 have been 
associated with the claims folder since the veteran filed his 
increased rating claims and include records from nearly all 
of the private physicians from whom the veteran has 
reportedly received recent treatment for his claimed 
disabilities.  

The Board notes, however, that the veteran submitted a VA 
Form 21-4142 in September 2005 that identified a private 
physician from whom he received treatment in August 2005 and 
the RO has not requested those records.  Nonetheless, the 
Board finds that a remand to the RO to obtain such records is 
not necessary because the veteran has neither claimed that 
his disabilities have recently worsened nor suggested that 
they are not accurately depicted in the medical evidence 
already of record.  Additionally, the Board previously noted 
in its November 2005 decision that the veteran was capable of 
obtaining the private treatment records without VA 
assistance; however, the veteran has not submitted any 
additional medical evidence to include the August 2005 
treatment records since that time.      

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


II.	Disability Ratings

In an August 1997 statement, the veteran wrote that he wanted 
to apply for an increased rating for his hiatal hernia and 
gastritis (referenced as gastric ulcer) and his elevated 
blood pressure.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2006).   

Increased Rating for Gastritis and Hiatal Hernia 

The veteran's service-connected gastritis and hiatal hernia 
are currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7307 (2006).    

In order for the veteran to receive the next higher 30 
percent evaluation under Diagnostic Code 7307, his service-
connected stomach disability should more nearly approximate 
chronic hypertrophic gastritis with multiple small eroded or 
ulcerated areas, and symptoms.  The objective medical 
evidence, however, does not depict such a disability picture.  
Although treatment records show that the veteran complained 
of epigastric pain or related symptoms at various times from 
December 1996 to April 2000, there is no evidence that he 
also demonstrated multiple small eroded or ulcerated areas as 
a result of his service-connected stomach disability.  
Indeed, the August 1997 upper GI series radiological report 
reveals that the veteran demonstrated a hiatal hernia with 
reflux but showed no active ulcer and was otherwise within 
normal limits.  The Board also notes that the veteran 
reported at the July 1998 VA examination that he had never 
had an ulcer.  Furthermore, there is no other evidence of 
record showing that the veteran had multiple small eroded or 
ulcerated areas associated with his stomach disability at any 
time relevant to the current appeal period.  Therefore, the 
Board finds that the assignment of an increased rating under 
Diagnostic Code 7307 is not warranted. 

The Board will also consider whether the veteran is entitled 
to an evaluation higher than 10 percent under Diagnostic Code 
7346 for hiatal hernia, which is the only other diagnostic 
code applicable to his claim.  

In order for the veteran to receive the next higher rating of 
30 percent under Diagnostic Code 7346, his service-connected 
stomach disability should more closely approximate 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

A review of the medical evidence of record reveals that the 
veteran has reflux associated with his service-connected 
stomach disability as noted above, has been diagnosed with 
gastroesophageal reflux disease, and has complained of 
indigestion during the appeal period.  The veteran also 
complained of stomach cramps or epigastric pain and 
objectively demonstrated epigastric tenderness at 
examinations conducted during the time period relevant to the 
current appeal.    The medical evidence further shows that 
the veteran has complained of stomach, shoulder, and arm pain 
at various times in 1997 and 1998.   Thus, the veteran 
clearly had recurrent epigastric distress as well as 
substernal or arm or shoulder pain and likely experienced 
pyrosis (i.e., heartburn) associated with his stomach 
disability.

Nonetheless, the overall disability picture does not more 
closely approximate the schedular criteria associated with 
the 30 percent disability rating.  Although the veteran has 
occasionally reported feelings of nausea due to his stomach 
disability from 1997 to 2000, he only once reported in August 
1997 that he had been vomiting as a result of his stomach 
problems.  The medical evidence also does not show that the 
veteran's stomach disability is productive of considerable 
impairment of health.  While a private medical physician 
diagnosed the veteran with a history of persistent gastritis 
in January 1997, there is no indication in the record that 
the veteran has considerable impairment of health as a result 
of his service-connected stomach disability.  The veteran's 
treatment records suggest that there are frequent gaps of 
several months between his complaints and treatment for 
stomach-related problems.  In addition, the veteran reported 
no recent gastrointestinal difficulties in February 2000.  
Although the veteran subsequently complained of nausea at the 
April 2000 private medical examination, the physician noted 
that his abdomen was protuberant with no masses or 
tenderness.  It is further noted that the veteran's private 
psychologist indicated in a March 2000 letter that the 
veteran's then-current dysthymic disorder had caused him to 
decompensate considerably, suggesting that any considerable 
health impairment shown by the veteran is related to his 
psychological disorder rather than his service-connected 
stomach disability.  Moreover, there is no evidence that the 
veteran has experienced dysphagia (i.e., difficulty 
swallowing) as a result of his service-connected stomach 
disability.  Thus, the assignment of a higher schedular 
evaluation under Diagnostic Code 7346 is also not warranted. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a schedular evaluation higher than 10 percent for the 
veteran's service-connected gastritis and hiatal hernia.  In 
addition, the evidence does not reflect that the disability 
at issue has caused marked interference with the veteran's 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) or necessitated any frequent periods of 
hospitalization such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2006) is 
not warranted.


Increased Rating for Hypertension 

The Board notes that the rating schedule has changed during 
the course of this appeal.  Consequently, the veteran's 
service-connected hypertension will be considered under both 
the old and amended rating criteria applicable to his 
hypertension claim.     

The veteran's service-connected hypertension is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).  

Old Criteria

Under the old criteria, a 10 percent rating is prescribed for 
hypertensive vascular disease with diastolic pressure 
predominantly of 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  

In order for the veteran to receive the next higher 
disability rating of 20 percent, his hypertension should more 
closely approximate diastolic pressure predominantly 110 or 
more with definite symptoms.  The medical evidence, however, 
does not depict such a disability picture.  Although the 
veteran sought treatment for hypertension on numerous 
occasions and had a diastolic pressure readings generally 
ranging from 72 to 116 from July 1997 to March 2000, 
documented diastolic pressure readings are not shown to be 
"predominantly" 110 or more during the time relevant to the 
appeal period.  Therefore, the Board finds that an increased 
evaluation for service-connected hypertension under the old 
rating criteria is not warranted.

New Criteria

Under the new criteria, a 10 percent rating is prescribed for 
hypertensive vascular disease with diastolic pressure 
predominantly of 100 or more; or systolic pressure 
predominantly of 160 or more; or where there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication is required for control.

In order for the veteran to receive the next higher rating of 
20 percent, the evidence should show that the veteran 
demonstrates a diastolic pressure predominantly of 110 or 
more, or; systolic pressure predominantly of 200 or more.  A 
review of the medical evidence of record, however, does not 
depict such a disability picture.  From July 1997 to December 
2000, it is shown that the veteran's diastolic pressure 
ranged from 72 to 116 and his systolic pressure ranged from 
122 to 190.  The Board further notes that the veteran 
generally had a systolic pressure of 170 or lower at 
examinations and only once demonstrated a systolic pressure 
of 190 during that time period.  Thus, the Board finds that 
the symptomatology associated with the veteran's hypertension 
more closely approximates the schedular criteria for the 
currently assigned 10 percent evaluation and the assignment 
of a higher schedular evaluation is also not warranted under 
the new rating criteria.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a schedular evaluation higher than 10 percent for the 
veteran's service-connected hypertension under both the old 
and new rating criteria.  In addition, the evidence does not 
reflect that the disability at issue has caused marked 
interference with the veteran's employment (i.e., beyond that 
already contemplated in the assigned evaluation) or 
necessitated any frequent periods of hospitalization such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.


Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board 
finds, however, that the preponderance of the evidence is 
against the veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for service-connected 
gastritis and hiatal hernia, currently evaluated as 10 
percent disabling is denied.

Entitlement to an increased evaluation for service-connected 
hypertension, currently evaluated as 10 percent disabling is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


